Exhibit 10.71

DEVELOPMENT AND LICENSE AGREEMENT

This DEVELOPMENT AND LICENSE AGREEMENT (“Agreement”) is made the 25 day of June,
2010 (“Effective Date”) by and between ADA-ES, Inc., a Colorado corporation
(“ADA”) and Arch Coal, Inc., a Delaware corporation (“Arch Coal,” and together
with ADA, the “parties”).

WHEREAS, ADA develops and implements technologies for emission control for
coal-fired boilers;

WHEREAS, Arch Coal is in the business of mining and selling coal from the Powder
River Basin in Montana and Wyoming (“PRB”) and other areas and controlling coal
handling facilities;

WHEREAS, the U.S. Environmental Protection Agency is in the process of
promulgating final rules setting emissions standards for hazardous air
pollutants (“HAPs”), including those toxic metals specified on Schedule 2 hereto
(“Toxic Metals”) based on Maximum Achievable Control Technology (the
“Regulations”);

WHEREAS, ADA owns and is developing technologies for additives that may be
applied to coal mined from the PRB for the reduction of Toxic Metals emissions
from burning that coal in coal-fired boilers and for the enhancement of the
marketability of such coal (the “Purpose”); and

WHEREAS, ADA and Arch desire for ADA to evaluate, test, demonstrate and further
develop such technologies for the Purpose, and Arch desires to license such
technologies for the Purpose on the terms and conditions set forth herein.

NOW, THEREFORE, in furtherance of the foregoing, and in consideration of the
mutual covenants set forth below, ADA and Arch Coal hereby agree as follows:

1. DEFINITIONS. The following terms shall have the following meanings:

1.1. “Additional IP” has the meaning set forth in Section 3.7.

1.2. “Additives” means all additives that may be applied to coal using the
Licensed Technology for the Purpose.

1.3. “Affiliate,” with respect to a party, means a corporation, partnership or
other entity controlling, controlled by or under common control with such party.
For purposes of this Section 1.2, “control” means ownership, directly or
indirectly, of more than fifty percent (50%) of the voting or other equivalent
rights in such entity. As of the date of this Agreement, the Affiliates of each
party are as set forth on Exhibit B-1 (for ADA) and Exhibit B-2 (for Arch Coal),
and, in the event a party desires to include a newly acquired or formed
affiliate of such party as an “Affiliate” hereunder after the Effective Date,
such party shall promptly amend the respective schedule for that party to add
such Person as an Affiliate. Notwithstanding anything to the contrary contained
herein, no Person shall be an Affiliate of Arch Coal for purposes of this
Agreement if such Person is a direct or indirect competitor of ADA in the clean
coal technology business, and no licenses granted hereunder shall license any
Person that is not an Affiliate as defined herein.

1.4. “Confidential Information” means all information and material disclosed by
one party or its representatives (“Disclosing Party”) to the other party or its
representatives (“Receiving Party”) that is designated in writing, at or before
the time of disclosure, as proprietary or confidential, or provided under
circumstances reasonably indicating that the information or material is
proprietary or confidential. “Confidential Information” is deemed to include any
process, technique, algorithm, formula or method; any computer program (source
and object code), design, drawing, data, research results, work in process and
documentation; any engineering, manufacturing, marketing, servicing, financing
or personnel material; and any other information or material relating to the
Disclosing Party’s present or future products, sales, suppliers, clients,
customers, employees, investors or business, in each case, whether in oral,
written, graphic, electronic or other form.

 

* indicates portions of the exhibit that have been omitted pursuant to a request
for confidential information. The non-public information has been filed with the
Commission

 

1

ADA-ES – Arch Coal Development and License Agreement

Confidential and Proprietary



--------------------------------------------------------------------------------

1.5. “Control,” with respect to Technology or other rights, means the possession
by a party of the right to grant licenses or sublicenses to, or otherwise
distribute, such Technology or other rights to the other party without
(a) violating the terms of any agreement or other legally binding arrangement of
such party with a third party or any binding laws or regulations, or (b) giving
rise to a legal obligation of such party to pay royalties, fees or other
monetary consideration to a third party (except for payments by such party to an
Affiliate or to an employee of such party or an Affiliate), unless the other
party agrees to pay (or have paid) such consideration to the third party or
agrees to reimburse (or have reimbursed) such party for the payment.

1.6. “Coordinator” means a qualified representative of a party designated by
such party in a Statement of Work as project coordinator to be responsible for
supervising and coordinating the implementation of a Statement of Work.

1.7. “Developed Technology” means any Technology that is developed by or for ADA
specifically for the Purpose and applicable within the Field of Use, whether or
not patentable or registrable. Developed Technology includes the Technology that
is set forth in a Statement of Work under this Agreement, and also includes
subsequent Improvements to Developed Technology, but excludes (i) any Existing
Technology and any Technology developed by ADA pursuant to a grant from a
governmental agency or other Person where the purpose of ADA’s work for such
other Person is not substantially similar to the Purpose, the terms of which
prohibit such Technology from being licensed to Arch Coal and its Affiliates
under this Agreement and (ii) any Technology that ADA excludes from Developed
Technology in accordance with Section 9.1 of this Agreement.

1.8. “Development Costs’ has the meaning set forth in Section 4.1.

1.9. “Documentation” means all documentation and other supporting technical
information and materials, in whatever medium recorded, necessary or useful for
Use of the Licensed Technology.

1.10. “Enhanced Coal” means any coal mined from the PRB on which the Additives
have been applied in the Field of Use.

1.11. “Existing Technology” means the Technology owned by ADA as of the
Effective Date, as further described on Schedule 1 hereto.

1.12. “Field of Use” means the application of the Additives to coal mined from
the PRB where such Additives are applied (i) at mines and sites (including coal
processing sites) in the PRB owned or controlled by Arch Coal or its Affiliates
(whether such coal is mined by Arch Coal or its Affiliates or is mined by third
parties and purchased by Arch Coal or its Affiliates), or (ii) during
transportation from such mines or sites to the first delivery point (i.e. during
the originating mode of transportation by train, railcar or other methods).

1.13. “Force Majeure” means an act of God, war, hostilities, riot, fire,
explosion, accident, flood or sabotage; lack of adequate fuel, power, raw
materials, containers or transportation for some reason beyond such party’s
reasonable control; labor trouble, strike, lockout or injunction; compliance
with governmental laws, regulations, or orders; breakage or failure of machinery
or apparatus; or any other cause whether or not of the class or kind enumerated
above, including, but not limited to, a severe economic decline or recession,
which prevents or materially delays the performance of this Agreement in any
material respect arising from or attributable to acts, events, non-happenings,
omissions, or accidents beyond the reasonable control of such party.

1.14. “Improvements” means all improvements or enhancements to the Licensed
Technology, which will automatically and without any further action on the part
of ADA or Arch Coal, become part of the Developed Technology, except for those
improvements or enhancements that are excluded therefrom by ADA pursuant to
Section 9.1 of this Agreement.

1.15. “Indemnitees” shall have the meaning set forth in Section 8.1.

1.16. “Index Price” means the fob mine price determined from time to time by
Arch Coal in good faith by reference to third-party sales of coal (other than
Enhanced Coal) mined from the PRB for similar delivery schedules or, in the
event of no such sales, industry accepted market price indices for such coal.

1.17. “Initial License Fee” has the meaning set forth in Section 4.1.

 

2

ADA-ES – Arch Coal Development and License Agreement

Confidential and Proprietary



--------------------------------------------------------------------------------

1.18. “IP Rights” means any rights with respect to intellectual property and
includes, as required by the context, patents, patent applications and other
patent rights (including any continuations, continuations-in-part, divisionals,
reissues, reexaminations, renewals, extensions or modifications for any of the
foregoing) in any jurisdiction; copyrights, moral rights and all other rights in
works of authorship corresponding to the foregoing in any jurisdiction, whether
registered or not, and registrations or applications for registration of
copyrights in any jurisdiction, and any renewals or extensions thereof; trade
secrets and other rights with respect to Confidential Information, including the
right to limit the use or disclosure thereof by any person, in any jurisdiction;
other rights with respect to inventions, discoveries, improvements, know-how,
formulas, algorithms, processes, technical information and other technology; and
other intellectual and industrial property rights, whether or not subject to
statutory registration or protection; and any similar, corresponding or
equivalent rights to any of the foregoing; and all rights under any license or
other arrangement with respect to the foregoing; but, unless otherwise expressly
provided herein or necessary to otherwise effect the transfer or license of IP
Rights contemplated by this Agreement or otherwise effect the purposes of this
Agreement, excluding any Trademark, trade name or similar rights with respect to
identification of source or origin.

1.19. “Licensed Technology” means the Existing Technology and the Developed
Technology.

1.20. “Limited Territory” means, collectively, (i) mine sites located in the PRB
and (ii) during transportation from mines or sites located in the PRB to the
first delivery point (i.e. during the originating mode of transportation by
train, railcar or other methods).

1.21. “Losses” shall have the meaning set forth in Section 8.1.

1.22. “Net Sales Price” means the gross sales price billed or invoiced by Arch
Coal or its Affiliates for sales of Enhanced Coal to non-Affiliates less the
following items (but only to the extent such items have been deducted from the
corresponding Index Price): (i) discounts from the Index Price or quality
adjustments actually granted; (ii) credits or refunds by reason of rejections,
defects, recalls or returns or because of retroactive price reductions (not to
exceed the original billing or invoice amount); (iii) rebates required by
government regulations; (iv) royalties (but not including any royalties due to
ADA hereunder); (v) excise, sales, use or value added taxes, severance, black
lung and reclamation fees and taxes or other similar federal, state or local
taxes or royalties (but excluding taxes based on the net income of Arch Coal or
its Affiliates); and (vi) transportation and handling charges, including
insurance; to the extent that any of the items in clauses (iii), (iv), (v), or
(vi) are included in the gross sales price.

1.23. “Nonexclusivity Date” has the meaning set forth in Section 4.1.

1.24. “Ongoing Royalty” shall have the meaning set forth in Section 4.1

1.25. “Outside the Field of Use” means the application of Additives (i) to coal
mined from the PRB where such Additives are applied at locations other than at
coal mines or during transportation from mines to the first delivery point (i.e.
during the originating mode of transportation by train, railcar or other
methods) or (ii) to coal mined from any location other than the PRB.

1.26. “Patents” means: (i) any patents and patent applications in the United
States or Canada disclosing or claiming all or part of the Licensed Technology
for the Purpose (excluding those patents listed in Section 1.32 as excluded from
the Technology), and (ii) any reissues or continuations, continuations-in-part,
divisional, reissues, reexaminations, renewals, extensions or modifications
relating to any of the preceding patents and patent applications. ADA agrees to
use its reasonable efforts to identify the Patents in writing by to Arch Coal
from time to time.

1.27. “Person” means any natural person, corporation, partnership, limited
liability company, trust or other entity.

1.28. “PRB” means the Powder River Basin.

1.29. “Premium” has the meaning set forth in Section 4.1.

1.30. “Statement of Work” means the plan for the evaluation of the Existing
Technology and research and development of the Developed Technology conducted
under the terms and conditions of this Agreement attached hereto as Exhibit A
(the “Initial Statement of Work”), as may be amended from time to time by
written agreement of the parties, and any future such plans in the format
attached hereto as Exhibit A, including, as applicable, the

 

3

ADA-ES – Arch Coal Development and License Agreement

Confidential and Proprietary



--------------------------------------------------------------------------------

specification of schedules, milestones, deliverables, budgets, cost estimates,
hourly rates, acceptance criteria and acceptance testing procedures executed by
the parties hereto or by their respective Affiliates and specifically stating
that such plans are Statements of Work subject to the terms and conditions of
this Agreement.

1.31. “Supply Agreement” has the meaning set forth in Section 4.2.

1.32. “Technology” means technical information, designs, drawings,
specifications, schematics, software programs, manuals and other documentation,
data, databases, processes, methods of production and other related information
and materials, whether tangible or intangible, together with any IP Rights
relating thereto, for additives to coal for the Purpose; provided, however that
notwithstanding anything herein to the contrary, Technology shall in no event or
circumstance include:

(a) any products or methods for the purpose of reducing NOx and mercury
emissions from cyclone coal-fired boilers, whether owned by ADA or licensed by
ADA now or hereafter, that are (i) covered by any valid claim(s) contained in
(1) U.S. Patent No. 6,773,471 B2 entitled “Low Sulfur Coal Additive for Improved
Furnace Operation” issued on August 10, 2004; (2) U.S. Patent No. 6,729,248 B2
entitled “Low Sulfur Coal Additive for Improved Furnace Operation” issued on
May 4, 2004; (3) Patent Application No. 10/209,083 entitled “Low Sulfur Coal
Additive for Improved Furnace Operation” filed July 30, 2002; (4) U.S.
Provisional Patent Application Serial No. 60/730,971 entitled “Additives for
Catalysis of Mercury Oxidation in Coal-Fired Power Plants” filed October 27,
2005; and (5) any and all continuations, continuations-in-part, and divisionals,
and all patents issuing which are based on such applications, and all reissues,
reexaminations, or extensions of such patents, as well as any foreign
counterparts, continuations, continuations-in-part or divisions thereof and
patents and patent applications on any improvements, advancements,
modifications, revisions or developments that are developed by or for ADA,
together with any other patents (U.S. or foreign and even if not listed herein)
that share a common claim of priority with said patents or that, as mutually
agreed upon in good faith by the parties, cover inventions substantially similar
to said patents (collectively the “Prior Patents”), (ii) products, processes or
methods developed using the Prior Patents or the technical information, ideas,
concepts, confidential information, trade secrets, know-how, discoveries,
inventions, processes, methods, formulas, source and object codes, data,
programs, other works of authorship, improvements, developments, designs and
techniques related to the reduction of NOx and mercury emissions from cyclone
coal-fired boilers other than as embodied in the Prior Patents that are owned or
controlled by ADA and that are necessary or desirable to use the Prior Patents
(the “Prior Patents Related Know-How”), as well as any Prior Patents Related
Know-How developed or acquired by ADA based on the knowledge contained in the
Prior Patents, whether or not such Prior Patents Related Know-How becomes the
subject of a patent application, (iii) those modifications, revisions,
derivations, updates, enhancements and improvements of the Prior Patents and the
Prior Patents Related Know-How that are related to the reduction of NOx and
mercury emissions from cyclone boilers that are conceived, discovered, created
or developed by or on behalf of ADA; or (iv) Technology that would be included
in the foregoing definition as applicable to a business in respect of which ADA
or any Affiliate or licensee of ADA or an ADA Affiliate shall have “placed in
service” a refined coal production facility for the production of “refined coal”
in accordance with Section 45 of the Internal Revenue Code of 1986, as amended,
to be used to reduce NOx and mercury emissions in cyclone coal-fired boilers; or

(b) all intellectual property and proprietary rights currently used in the
activated carbon manufacturing business as presently conducted by ADA through
its affiliated entity ADA Carbon Solutions, LLC (the “Activated Carbon
Business”), including (i) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent and invention disclosures, together with all
provisionals, reissuances, continuations, continuations-in-part, divisions,
revisions, extensions, and reexaminations thereof, (ii) all trade secrets and
confidential business information (including research and development, know-how,
formulae, compositions, processes, techniques, methodologies, technical
information, designs, industrial models, manufacturing, engineering and
technical drawings, specifications, research records, records of inventions,
test information, customer and supplier lists, customer data, pricing and cost
information, and business and marketing plans and proposals), and (iii) all
rights to use all of the foregoing and all other rights in, to, and under the
foregoing that are necessary to the operation of the Activate Carbon Business.

1.33. “Territory” means the United States and Canada and any other countries
approved in writing by ADA except where prohibited by applicable law.

 

4

ADA-ES – Arch Coal Development and License Agreement

Confidential and Proprietary



--------------------------------------------------------------------------------

1.34. “Third Party Technology” means Technology that is not owned or Controlled
by ADA or Arch Coal or any of their Affiliates.

1.35. “Total Investment” has the meaning set forth in Section 4.1.

1.36. “Trademarks” means: (a) the trademarks, trade names and service marks used
by a party, whether registered or unregistered; (b) the respective stylistic
marks and distinctive logotypes for such trademarks, trade names and service
marks; and (c) such other marks and logotypes as either party may designate from
time to time to the other party by written notice.

1.37. “Use,” with respect to the Licensed Technology, means make, have made,
use, sell, offer to sell, import, practice or otherwise dispose of Enhanced
Coal.

2. DEVELOPMENT ACTIVITIES

2.1. Coordinators. Each party may change the Coordinator designated in a
Statement of Work upon ten (10) calendar days’ prior written notice to the other
party.

2.2. Statements of Work. The parties have executed the Initial Statement of Work
and may at any time and from time to time enter into additional Statements of
Work or waive, modify or amend a Statement of Work by written agreement signed
by each party.

2.3. Activities. ADA shall conduct each evaluation, research, experimentation,
development, implementation or other work specified in a Statement of Work to be
performed by ADA substantially in accordance with such Statement of Work and in
a professional and workmanlike manner in accordance with industry standards.

2.4. Meetings. From time to time upon reasonable prior notice from a party, the
other party shall make its Coordinator available to meet at mutually acceptable
times and locations, or make contact via telephone, to discuss the progress and
results of Statement of Work activities.

2.5. Records; Audits. ADA shall maintain accurate records, in accordance with
generally accepted accounting principles, for the calculation of each element of
the amounts to be paid by Arch Coal under the applicable Statement of Work,
including time records, if applicable, and shall maintain such records for at
least two (2) years following the termination of this Agreement. ADA shall
electronically transmit such records to Arch Coal within thirty calendar
(30) days of any request therefor, and Arch Coal or its representatives may
designate an independent certified public accounting firm to review and audit
such records at ADA’s offices during normal business hours, for the purpose of
verifying the accuracy of payments made by Arch Coal to ADA under the applicable
Statement of Work, provided, however, that such review and audit with respect to
any calendar year may be conducted only on or before the June 30th immediately
following the end of such calendar year. Any such audit shall occur upon at
least fifteen (15) calendar days prior written notice to ADA. The disclosure of
records by ADA and any such audit shall be subject to ADA’s security and
confidentiality requirements, including the confidentiality provisions of ADA’s
contracts. The report of the accounting firm shall include detailed calculations
as to how it determined whether or not there was an overpayment or underpayment
by Arch Coal to ADA under the applicable Statement of Work and the amount of
such overpayment or underpayment. If such audit reveals an overpayment by Arch
Coal, ADA shall promptly refund the amount of such overpayment. If such audit
reveals an underpayment by Arch Coal, Arch Coal agrees to promptly pay ADA the
amount of such underpayment. Arch Coal shall bear the expense of each such
audit, unless an audit reveals an overpayment by Arch Coal equal to 5% or more
of the amount found to be due, in which event ADA shall, in addition to
refunding such overpayment, reimburse Arch Coal for the reasonable costs of the
audit up to the amount of the overpayment.

3. TECHNOLOGY OWNERSHIP AND LICENSES

3.1. Existing Technology License. ADA hereby grants to Arch Coal and its
Affiliates an exclusive, nontransferable (except as set forth in Section 11.3)
license to Use the Existing Technology in the Field of Use in the Territory.
Such license may be terminated only as set forth in Sections 10.1, 10.2 or 10.3.

3.2. Ownership and License of Developed Technology. As between ADA and Arch
Coal, ADA shall own all right, title and interest in the Developed Technology
and all IP Rights embodied therein, and title to all applicable statutory IP
Rights issued thereon shall, as between ADA and Arch Coal, be held solely and
exclusively by ADA. ADA hereby grants to Arch Coal and its Affiliates an
exclusive, nontransferable (except as set forth in Section 11.3) license to Use
the Developed Technology in the Field of Use in the Territory during the term of
this Agreement. Such license may be terminated only as set forth in Sections
10.1, 10.2 or 10.3, but such license shall become nonexclusive as set forth in
Section 4.1.

 

5

ADA-ES – Arch Coal Development and License Agreement

Confidential and Proprietary



--------------------------------------------------------------------------------

3.3. Documentation License. ADA hereby grants to Arch Coal and its Affiliates a
non-exclusive, nontransferable (except as set forth in Section 11.3), license
to reproduce and distribute copies of the Documentation (provided that all of
ADA’s or its Affiliates’ Trademarks and IP Rights notices are reproduced in or
on such copies) for use by Arch Coal in the marketing, offer and sale of the
Enhanced Coal in the Field of Use in the Territory during the term of this
Agreement. Such license shall continue in effect for so long as the licenses
under Section 3.1 and 3.2 are in effect, but such license shall become
nonexclusive as set forth in Section 4.1.

3.4. Trademarks. If and to the extent that a Statement of Work expressly
provides for the use by one party of the other party’s name, logo or Trademarks
now or hereafter associated with the Licensed Technology, the party owning such
name, logo or Trademarks hereby grants to the other party a nonexclusive,
nontransferable (except as set forth in Section 11.3), license to Use for the
Field of Use in the Territory its name and logo and the Trademarks associated
therewith in the form provided to the other party or as otherwise approved in
writing in advance by the other party solely for the purposes and to the extent
expressly specified by such Statement of Work. The use of each party’s name and
logo and the Trademarks associated therewith (including any goodwill generated
by such use) by the other party shall inure to the benefit of the party owning
such name, logo and Trademarks.

3.5. No Sublicenses. Neither Arch Coal nor any of its Affiliates may grant to
any third party a sublicense to the Licensed Technology. Arch Coal and each of
its Affiliates may manufacture, produce, market, distribute, sell, offer for
sale, import or otherwise dispose of the Enhanced Coal solely for Arch Coal and
its Affiliates and shall not Use the Licensed Technology (other than on behalf
of Arch Coal and its Affiliates) or otherwise make use of the Licensed
Technology for the benefit of a third party. Arch Coal shall be responsible for
the compliance of its Affiliates with the obligations and restrictions set forth
in this Agreement as if such Affiliate had signed this Agreement, and Arch Coal
shall fully indemnify and hold ADA harmless from and against any Losses
resulting from the breach of this Agreement by any Arch Coal Affiliate,
notwithstanding that such Affiliate has not signed this Agreement and is not a
party hereto.

3.6. Third Party Technology. ADA shall not incorporate any Third Party
Technology into the Developed Technology unless Arch Coal has previously agreed
in writing on the incorporation of such Third Party Technology into the
Developed Technology and the allocation of responsibility for any associated
royalties or license fees.

3.7 Right to License Additional IP. If during the term of this Agreement ADA
acquires or develops any Technology other than the Developed Technology for the
Purpose (the “Additional IP”), ADA shall promptly advise Arch Coal in writing
thereof and shall provide such technical information related thereto, including
consultation at reasonable times and on reasonable notice with ADA’s personnel
having expertise in the Technology, on a confidential basis to Arch Coal, that
is sufficient for Arch Coal to evaluate such Additional IP, provided, however,
that, in the event ADA is restricted from providing any technical information
related to such Additional IP, ADA shall notify Arch Coal of such restriction
and ADA and Arch Coal shall negotiate in good faith to determine the information
that ADA shall disclose to Arch Coal related to such Additional IP. With respect
to each item of the Additional IP as to which ADA had advised Arch Coal in
accordance with the preceding sentence, ADA shall offer to Arch Coal and its
Affiliates a exclusive, nontransferable (except as set forth in Section 11.3)
license to Use such Additional IP in the Limited Territory on such additional
terms as the parties may mutually agree, including, if agreed to, in a different
the field of use (provided that ADA shall not be obligated to offer to Arch Coal
any Additional IP Outside the Field of Use). If ADA’s rights in such Additional
IP are less than those described in the immediately preceding sentence, then ADA
shall only be obligated to offer the maximum rights that ADA has with respect to
such Additional IP. Arch Coal shall advise ADA within thirty (30) calendar days
after receiving an offer to license such Additional IP (including the material
terms of such license and technical information related thereto as is reasonably
necessary for Arch Coal to evaluate such Additional IP in accordance with the
first sentence of this paragraph, as determined by ADA in its reasonable
judgment or as reasonably requested by Arch Coal), whether Arch Coal wishes to
license such Additional IP from ADA on the offered terms. If Arch Coal does not
accept ADA’s offer to license such Additional IP within such thirty
(30) calendar day period, and the parties have not otherwise reached an
agreement within such period through good-faith negotiations, then ADA may grant
a license to any other person or entity to Use such Additional IP for the
Purpose, including in the Field of Use, so long as the terms of such license are
collectively no more favorable to such third party than the

 

6

ADA-ES – Arch Coal Development and License Agreement

Confidential and Proprietary



--------------------------------------------------------------------------------

terms offered to, or the best terms offered by, Arch Coal during the course of
such negotiations, which means that price, while it will be the most significant
factor in determining whether terms are more favorable, alone shall not be the
sole determinant as to whether the terms offered to a third party are more
favorable than the terms offered to, or the best terms offered by, Arch Coal
during such negotiations.

3.8. Proprietary Rights. Except as otherwise set forth herein, ADA and its
licensors own and shall retain all right, title and interest, including all IP
Rights, in and to the Licensed Technology, Additional IP, Documentation and
ADA’s Trademarks. Unless and until the licenses granted to Arch Coal and its
Affiliates under Section 3 become nonexclusive as set forth in Section 4.1, ADA
shall not have the right to Use, or to license any third party to Use, the
Licensed Technology for the application of the Additives to coal mined from the
PRB where such Additives are to be applied in the Limited Territory.
Notwithstanding anything herein to the contrary, ADA shall have the unrestricted
right to Use the Licensed Technology and the Additional IP and to license any
third party to Use the Licensed Technology and the Additional IP Outside the
Field of Use without notice to Arch Coal and without Arch Coal’s prior consent,
except that ADA agrees to charge third parties royalties at a rate at least *
above the Ongoing Royalty (as defined in Section 4.1) to the extent the Licensed
Technology is licensed to third parties for the Purpose. Arch Coal and its
Affiliates shall have only those rights to Use ADA’s Trademarks, the
Documentation and the Licensed Technology as are expressly granted to it under
this Agreement. Arch Coal shall not, and Arch Coal shall cause its Affiliates
not to at any time file any application to register, patent or otherwise claim
ownership of the Licensed Technology anywhere in the world or engage in any
activity or provide any assistance, directly or indirectly including through an
Affiliate, representative or agent, challenging ADA’s ownership, or the validity
of ADA’s IP Rights in the Licensed Technology, Additional IP, Documentation or
Trademarks or restricting the scope thereof.

3.9. Proprietary Rights Notices. Arch Coal shall not, and Arch Coal shall cause
its Affiliates not to, remove from, cover over or prevent from being displayed
ADA’s IP Rights notices printed on, embedded in or displayed by the Licensed
Technology. Arch Coal and ADA acknowledge that the existence of such notices
does not mean that the Licensed Technology or the trade secrets and Confidential
Information therein have been published or otherwise made public. Arch Coal or
its Affiliates, as applicable, shall affix any applicable Patent numbers to the
literature, packaging and the like that accompany the Enhanced Coal in a manner
that (i) is sufficient to give proper legal notice under the applicable patent
laws that the Licensed Technology is covered by one or more Patents as may be
applicable, and (ii) does not amount to false marking under or is otherwise
inconsistent with such applicable patent laws. ADA shall have sole
responsibility with respect to the Patent markings or notices, or absence
thereof, in literature, packaging and the like prepared by ADA and provided to
Arch Coal or its Affiliates in writing.

3.10. Filings. ADA shall have the sole right to submit any documentation,
application, filing, registration or the like required to perfect or, with
respect to copyright registrations, to enforce, ADA’s interest in the Licensed
Technology under statutory IP Rights protection mechanisms in its name as owner
of the Licensed Technology and all IP Rights embodied in the Licensed Technology
and shall pay all expenses with respect thereto. So long as the licenses granted
to Arch Coal and its Affiliates hereunder are in effect, ADA agrees (a) to
notify Arch Coal in writing reasonably in advance if ADA proposes to seek a
re-examination or reissue of any Patent that would narrow the claims of such
Patent applicable to the Use of the Licensed Technology, or if ADA proposes to
abandon, or discontinue the prosecution or maintenance of, any IP Rights
protection for the Licensed Technology, in order for Arch Coal to determine
whether Arch Coal believes that such re-examination, reissue, abandonment, or
discontinuation would adversely affect Arch Coal’s rights under this Agreement
and (b) to negotiate with Arch Coal in good faith with respect to any proposals
that Arch Coal may submit to ADA with respect thereto.

3.11. Restrictions. Except as permitted by this Agreement, Arch Coal shall not,
and Arch Coal shall cause its Affiliates not to, without ADA’s prior consent,
reproduce all or any portion of the Licensed Technology or make, have made or
prepare derivative works based on any Licensed Technology.

3.12. Materials. ADA shall provide to Arch Coal, within thirty (30) calendar
days of any request from Arch Coal, copies of the documentation, evaluation and
testing materials relating to the Licensed Technology (in written and, where
available, machine-readable form) and any other information and materials
reasonably necessary for Arch Coal and its Affiliates to Use the Licensed
Technology in the Field of Use in the Territory and to enable Arch Coal and its
Affiliates to comply with any environmental or other laws and regulations.

 

7

ADA-ES – Arch Coal Development and License Agreement

Confidential and Proprietary



--------------------------------------------------------------------------------

3.13. No Other Obligations. Arch Coal hereby acknowledges and agrees that,
except as expressly set forth herein, ADA shall have no obligation whatsoever to
provide support, training, revisions, updates, upgrades, improvements,
enhancements or any other assistance of any kind to Arch Coal or its Affiliates
in connection with the Licensed Technology.

3.14. ADA Obligations to Arch Coal Affiliates. Notwithstanding anything to the
contrary contained in this Agreement, the parties understand and agree that all
actions required of ADA hereunder shall be sufficient and in compliance with
this Agreement if such actions are taken with Arch Coal only, and that separate
and/or duplicative actions shall not be required of ADA with respect to any Arch
Coal Affiliate.

4. PAYMENTS

4.1. License Fees. In consideration for the licenses granted in Section 3, Arch
Coal shall pay ADA an initial, non-refundable license fee in cash in the amount
of two million dollars ($2,000,000) the (“Initial License Fee”) concurrently
with the execution of this Agreement, plus the Ongoing Royalty (as defined
below). As used in this Agreement, the “Premium” means *. As used in this
Agreement, “Total Investment” means the sum of (A) the Initial License Fee, plus
(B) all amounts paid by Arch Coal to ADA for evaluation, research and
development activities of ADA under the Initial Statement of Work and all
subsequent Statements of Work under this Agreement (collectively, the
“Development Costs”), plus (C) the amount needed to yield a * annual return on
the Total Investment. From and after such time as the aggregate of the Premiums
received by Arch Coal equals the Total Investment, Arch Coal shall pay to ADA a
royalty (the “Ongoing Royalty”) equal to *% of the Premium received by Arch Coal
or its Affiliates; provided, however, that the Ongoing Royalty shall not exceed
$1.00 per ton of Enhanced Coal sold by or on behalf of Arch Coal and its
Affiliates. Notwithstanding anything in this Agreement to the contrary, if Arch
Coal does not purchase Additives from ADA under the Supply Agreement during
either (X) the three-year period commencing on the earlier of (i) January 1,
2015 or (ii) the date which the Regulations become effective and require
reduction of Toxic Metals included in HAPs (such three-year period being the
“Initial Period”) or (Y) any continuous three year period beginning on the day
following the last day on which Arch Coal purchase Additives from ADA during the
Initial Period, then the licenses granted in Sections 3.1 and 3.2 shall
automatically become non-exclusive as of end of the first such three-year period
during which Arch Coal failed to purchase Additives (the “Nonexclusivity Date”),
and such licenses shall remain non-exclusive from that point forward.

4.2. Purchase of Additives. During the term of this Agreement, Arch Coal will
purchase all Additives from ADA pursuant to the terms of a Supply Agreement to
be entered into between the parties in substantially the form attached hereto as
Exhibit C (the “Supply Agreement”), with Exhibit C to be substituted with the
Supply Agreement in the form .

4.3. Reports; Payment. Arch Coal will account for all Premiums, the Initial
License Fee, the Development Costs and the *% return referred to in Section 4.1
and provide such accounting to ADA for each month by the tenth (10th) calendar
day of the second month following the end of such month commencing in the month
when Arch Coal first makes any sale of Enhanced Coal. (By way of illustration,
the accounting for the month of June will be due by August 10th.) Ongoing
Royalties shall be paid on a quarterly basis, no later than thirty-four
(34) calendar days following the end of a calendar quarter, and shall be
accompanied by a royalty report, which shall describe quantity and gross sales
price of Enhanced Coal, evidence of (i) the then-current Index Price for
non-Enhanced Coal, (ii) any deduction from and/or adjustments to the gross sales
price as provided in the definition of Net Sales Price, and (iii) the
calculation of Ongoing Royalties remitted. If Arch Coal fails to make any
payment pursuant to this Agreement within the time specified herein, Arch Coal
shall pay interest at a rate of one and one half percent (1.5%) per month on the
unpaid balance finally determined to be due, payable from the due date until
fully paid, and shall pay all costs of collection, including reasonable
attorneys’ fees. The foregoing payment of interest shall not affect ADA’s right
to terminate this Agreement in accordance with Section 10.

4.4. Records; Audits. Arch Coal shall maintain accurate records, in accordance
with generally accepted accounting principles, for the calculation of each
element of the Total Investment, including copies of sales contracts that
reflect the pricing for non-Enhanced Coal from time to time during the term of
this Agreement, and shall maintain such records for at least two (2) years
following the termination of this Agreement. Arch Coal shall electronically
transmit such records to ADA within thirty calendar (30) days of any request
therefor, and ADA or its representatives may designate an independent certified
public accounting firm to review and audit such records at

 

8

ADA-ES – Arch Coal Development and License Agreement

Confidential and Proprietary



--------------------------------------------------------------------------------

Arch Coal’s offices during normal business hours, for the purpose of verifying
the accuracy of payments of Ongoing Royalties made by Arch Coal to ADA,
provided, however, that such review and audit with respect to any calendar year
may be conducted only on or before the June 30th immediately following the end
of such calendar year. Any such audit shall occur upon at least fifteen
(15) calendar days prior written notice to Arch Coal. The disclosure of records
by Arch Coal and any such audit shall be subject to Arch Coal’s security and
confidentiality requirements, including the confidentiality provisions of the
coal sale contracts with the customers of Arch Coal or its Affiliates. The
report of the accounting firm shall include detailed calculations as to how it
determined whether or not there was an overpayment or underpayment by Arch Coal
to ADA of Ongoing Royalties and the amount of such overpayment or underpayment.
If such audit reveals an overpayment by Arch Coal, ADA shall promptly refund the
amount of such overpayment. If such audit reveals an underpayment by Arch Coal,
Arch Coal agrees to promptly pay ADA the amount of such underpayment, together
with interest as provided in Section 4.3. ADA shall bear the expense of each
such audit, unless an audit reveals an underpayment by Arch Coal equal to 5% or
more of the amount found to be due, in which event Arch Coal shall, in addition
to reimbursing ADA for such underpayment, reimburse ADA for the costs of the
audit up to the amount of such underpayment.

4.5. Taxes. Each party agrees to pay or reimburse the other party for all
excise, sales, use or value added, withholding or other taxes on any property or
services provided by such other party (excluding only taxes based on net
income), or shall supply appropriate tax exemption certificates in form
satisfactory to the taxing authority.

5. CONFIDENTIAL INFORMATION

5.1. Restrictions. Each party acknowledges and agrees that the Confidential
Information constitutes and contains valuable proprietary information and trade
secrets of the other party, and embodies substantial creative efforts and
confidential information, ideas and expressions of the other party. Each party
agrees: (a) to protect the Confidential Information from unauthorized
dissemination and use; (b) to use the Confidential Information only for the
performance of its obligations and in connection with the exercise of its rights
hereunder; (c) not to disclose any Confidential Information to any of its
financing sources, employees, agents or contractors other than those persons who
are aware of the confidentiality obligations imposed by this Section 5.1, and
have entered into written confidentiality agreements with such party or are
otherwise subject to obligations that require such persons to comply with
confidentiality obligations no less restrictive than the requirements set forth
in this Section 5.1 and provide that the other party shall be a third party
beneficiary of such agreements; (d) not to disclose or otherwise provide to any
third party, without the prior consent of the other, any Confidential
Information; (e) to undertake whatever action is necessary to prevent or remedy
(or authorize the other to do so in its name) any breach of its confidentiality
obligations set forth herein or any other unauthorized disclosure of any
Confidential Information by its current or former employees, agents or
contractors; and (f) not to remove or destroy any proprietary or confidential
legends or markings placed upon or contained within any Confidential
Information. Without limiting the foregoing, each party shall treat the
Confidential Information of the other with at least the same degree of care as
it would its own highly confidential information, but in any event with not less
than a reasonable degree of care.

5.2. Exclusions. Neither party shall have any obligation as to Confidential
Information that it proves (a) is required to be disclosed by an order or
judgment of any court or governmental body provided that the Disclosing Party
gives reasonable notice of such order or judgment to the other party prior to
making such disclosure; (b) is required to be disclosed pursuant to any law or
regulation, provided that the Disclosing Party has received advice of its
counsel that such disclosure is required, has given reasonable notice to the
other party in advance of such disclosure and seeks confidential treatment of
such information from the entity to which the disclosure is made; (c) is or
becomes generally available to the public through any means other than a breach
by the Receiving Party of its obligations under this Agreement; (d) is developed
independently by the Receiving Party without the use of the Confidential
Information or was in possession of the Receiving Party without obligations of
confidentiality prior to receipt under this Agreement; or (e) is required to be
disclosed by a party to enforce its rights under this Agreement.

6. DISCLAIMER

EXCEPT FOR THE EXPRESS WARRANTIES IN SECTION 9, NO PARTY MAKES, AND NO PARTY
RECEIVES, ANY OTHER WARRANTIES, WHETHER EXPRESS, IMPLIED, STATUTORY, OR
OTHERWISE, INCLUDING ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, OR NON-INFRINGEMENT OF THIRD-PARTY RIGHTS. Unless expressly set forth
in this Agreement, nothing herein shall be construed as: (a) a representation,
warranty, or admission by ADA as to the

 

9

ADA-ES – Arch Coal Development and License Agreement

Confidential and Proprietary



--------------------------------------------------------------------------------

validity, scope or enforceability of any Patents; (b) a representation or
warranty by ADA that the Use of the Licensed Technology or Enhanced Coal will be
free from infringement of patents other than any Patents; or (c) a
representation or warranty as to the accuracy or suitability of any information
disclosed or claimed in any Patents to produce a successful product.
Determination of the commercial efficacy and suitability of the subject matter
of any Patents’ intended uses, as disclosed in such Patents, is to be made
solely by Arch Coal.

7. LIMITATION OF LIABILITY

WITH THE EXCEPTION OF ANY WILLFUL MISCONDUCT OR GROSS NEGLIGENCE BY A PARTY OR A
BREACH OF SECTION 5 HEREOF, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE
OTHER PARTY OR ANY THIRD PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT OR
INCIDENTAL DAMAGES, HOWEVER CAUSED, ON ANY THEORY OF LIABILITY WHETHER OR NOT A
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, ARISING IN ANY WAY
OUT OF THIS AGREEMENT. EXCEPT TO THE EXTENT ARISING FROM FRAUD, GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT, THE CUMULATIVE LIABILITY OF ADA WILL NOT EXCEED THE
AMOUNT OF LICENSE FEES AND ROYALTIES THAT ADA RECEIVED UNDER THIS AGREEMENT
DURING THE TWELVE MONTHS PRECEDING THE DATE THE CAUSE OF ACTION ARISES OR SHOULD
REASONABLY HAVE BEEN DISCOVERED.

8. INDEMNIFICATION; INFRINGEMENT CLAIMS

8.1. Indemnification. Each party, as to clauses (a) and (b) below, and ADA, as
to clause (c) below, shall defend, indemnify and hold harmless the other party
and its Affiliates and their respective officers, employees, directors,
shareholders, representatives, customers, contractors, licensees, agents,
successors and assigns (the “Indemnitees”) from and against any liabilities,
losses, damages, costs, fines, penalties, interest, and expenses (including,
without limitation, reasonable attorneys’ and other professionals’ fees) on
account of any third party claim, suit, action, demand, or proceeding made or
brought against any Indemnitee (collectively, “Losses”), arising out of or
resulting from (a) the willful misconduct or gross negligence of such party or
its Affiliates, including the officers, employees, directors, shareholders,
representatives, agents, successors or assigns of such party or its Affiliates,
(b) the breach of any representation, warranty or covenant of such party in this
Agreement (including the breach of a party’s representation, warranty or
covenant by such party’s Affiliate and irrespective of whether the Affiliate of
such party is party to this Agreement)) and (c) any third party claim alleging
that the Licensed Technology or the Use thereof infringes any U.S. or Canadian
patent or misappropriates any trade secrets of such third party. Notwithstanding
the foregoing, ADA shall not have any liability whatsoever under clause (c) for,
and Arch Coal shall defend, indemnify and hold harmless ADA and its Indemnitees
from and against, Losses arising out of or resulting from any third party claim
alleging that the Licensed Technology or the Use thereof infringes any U.S. or
Canadian patent to the extent that such third-party claim is based on (i) Use of
the Licensed Technology by or Arch Coal or its Affiliates other than in strict
accordance with (A) the reasonable written specifications provided by or on
behalf of ADA in furtherance of the Purpose and the Field of Use and (B) the
terms of this Agreement, (ii) the combination of the Licensed Technology or the
Use thereof by Arch Coal or its Affiliates with other third party items,
provided that (A) such combination was not approved or recommended by ADA and
(B) such infringement would not have occurred but for such combination,
(iii) any modification or other alteration of any kind whatsoever of the
Licensed Technology or any part thereof by or for Arch Coal or its Affiliates
that was not approved or recommended by ADA.

8.2. Procedures. The party requesting to be indemnified shall give the
indemnifying party notice of the claim, suit or proceeding promptly after
commencement thereof, provided that the failure to provide such notice shall
only affect a party's obligations to indemnify the other if and to the extent
the indemnifying party is adversely impacted by such failure. The indemnified
party shall give the indemnifying party sole authority to defend and/or resolve
any such claim, suit or proceeding and shall provide the indemnifying party with
all reasonable assistance requested by the indemnifying party in connection with
the defense and/or resolution of any such claim, suit or proceeding, at the
indemnifying party’s expense. The indemnifying party may not settle any claim,
suit or proceeding described in Section 8.1 without the written consent of the
indemnified party, which consent shall not be unreasonably withheld or delayed.
The indemnified party shall have the right, at its own expense, to appoint its
own counsel to participate in any claim, suit or proceeding, and the
indemnifying party shall cooperate with the indemnified party and such counsel.

 

10

ADA-ES – Arch Coal Development and License Agreement

Confidential and Proprietary



--------------------------------------------------------------------------------

8.3. Patent Infringement by Others. If Arch Coal comes to know of any suspected
infringement of any Patent of ADA relating to the Licensed Technology, Arch Coal
shall promptly notify ADA to that effect, identifying the infringer and nature
of the infringement, and whether Arch Coal desires for ADA to sue the infringer.
ADA shall respond to Arch Coal’s notice in writing within sixty (60) calendar
days after receipt thereof, stating whether ADA will pursue the infringer. If
ADA pursues the infringer, it shall have sole control of such proceedings and of
the terms of any settlement thereof, provided that such settlement is consistent
with the terms of this Agreement, including the exclusivity of the licenses
granted to Arch Coal and its Affiliates under Section 3. If the infringement
involves use of the Licensed Technology for the Purpose in the Field of Use and
(a) ADA states that it intends to pursue the infringer but the infringement
continues to exist three (3) months after ADA’s notice to Arch Coal and the
infringer is not then negotiating a settlement with ADA, and ADA has not filed a
patent infringement lawsuit against the infringer or (b) if ADA initiates
settlement negotiations or a patent infringement lawsuit against the infringer
but fails to diligently pursue such negotiations or claim, Arch Coal may do so
in the name and on behalf of ADA. Alternatively, if the infringement involves
use of the Licensed Technology for the Purpose in the Field of Use and ADA
states in its notice to Arch Coal that it does not intend to pursue the
infringer, then ADA shall either (i) authorize Arch Coal in such notice, to the
extent permitted by law, at Arch Coal’s sole expense, to protect the Patents
from infringement by prosecuting such infringer in the name and on behalf of
ADA, or (ii) state the reasons for ADA’s good faith determination that
prosecuting the infringer is not reasonably necessary, proper or justified. If
the infringement continues to exist three (3) months after ADA’s notice to Arch
Coal authorizing Arch Coal to prosecute the infringer and the infringer is not
then negotiating a settlement with Arch Coal, or if Arch Coal initiates
settlement negotiations or a patent infringement lawsuit against the infringer
but fails to diligently pursue such negotiations or claim, ADA may do so. If
Arch Coal is prohibited by law from initiating or carrying on such a suit,
action or other proceeding in ADA’s name against any third party for
infringement of a Patent, then ADA shall initiate such suit, action or other
proceeding upon Arch Coal’s written request at Arch Coal’s expense and with
counsel of Arch Coal’s choice, and ADA shall conduct such suit, action or other
proceeding as directed by Arch Coal for so long as Arch Coal pays for all of
ADA’s fees and expenses in connection therewith on a timely basis.

8.4. Cooperation by ADA. For the purpose of any proceedings by Arch Coal
referred to in Section 8.3, ADA shall permit the use of its name by Arch Coal
and shall execute such documents and carry out such other acts as Arch Coal may
reasonably request, at Arch Coal’s expense. If any legal proceedings are
initiated and carried on by Arch Coal under Section 8.3 to enforce any Patent
against any alleged infringer, ADA shall fully cooperate with and supply all
assistance reasonably requested by Arch Coal. Arch Coal shall reimburse ADA for
all expenses (including reasonable legal and professional services fees)
incurred by ADA in providing such assistance and cooperation as are requested by
Arch Coal. Arch Coal shall promptly provide ADA with copies of all pleadings,
filings, written discovery materials, court orders and any other material
written documentation relevant to such proceedings and otherwise keep ADA
informed as to all material developments in such proceedings. Arch Coal shall
have sole control of such proceedings but must obtain ADA’s prior written
consent to the terms of any settlement thereof, which consent shall not be
unreasonably withheld or delayed. ADA shall be entitled to counsel in such
proceedings but at its own expense, subject to reimbursement pursuant to
Section 8.5 below.

8.5. Distribution of Recovery. Any recovery obtained from third parties as the
result of proceedings initiated or carried on by Arch Coal under Section 8.3, or
by ADA under the last sentence of Section 8.3, whether by way of settlement or
otherwise, shall be distributed as follows: (i) first, for reimbursement of any
and all fees and expenses incurred by the parties in such proceedings and, with
respect to ADA, not previously reimbursed by Arch Coal pursuant to Section 8.4,
(ii) then, to the extent that damages are awarded for lost profits and/or a
reasonable royalty based on hypothetical lost sales, the parties shall divide
the remaining balance of any such damages in proportion to the amounts each
party would have received under the terms of this Agreement if such hypothetical
lost sales had actually occurred, and (iii) last, to the extent that damages are
awarded other than for lost profits and/or a reasonable royalty (e.g., punitive
damages), the parties shall share equally the remaining amount of any such
damages. Any recovery obtained from third parties as the result of proceedings
initiated or carried on by ADA under Section 8.3 (other than under the last
sentence of Section 8.3) will be retained by ADA.

8.6. Remedial Action. If ADA receives a third party claim of infringement or
misappropriation of its IP Rights by the Licensed Technology, ADA shall promptly
notify Arch Coal of such claim, and Arch Coal and ADA shall promptly confer and
diligently cooperate in determining the actions to be taken as with respect to
the Licensed Technology with respect to such third party claim. If a court of
competent jurisdiction determines that the Licensed Technology or the Use
thereof infringes the IP Rights of a third party or enjoins the Use thereof by
Arch Coal, then

 

11

ADA-ES – Arch Coal Development and License Agreement

Confidential and Proprietary



--------------------------------------------------------------------------------

ADA, at its sole expense, shall use its reasonable best efforts to (a) procure
for Arch Coal the right to continue Using the Licensed Technology pursuant to
this Agreement, (b) modify the Licensed Technology to render it non-infringing
without impairing in any material respect its functionality or performance, or
(c) replace the Licensed Technology with a replacement that is non-infringing
and the functionality and performance of which is substantially similar to the
Licensed Technology. The provisions of Section 8 state each party’s entire
liability, and the other party’s exclusive remedy, for any claim of infringement
or misappropriation as to the Licensed Technology.

9. REPRESENTATIONS AND WARRANTIES

9.1. Technology. Subject to the last sentence hereof with respect to Developed
Technology included in the Licensed Technology, ADA represents, warrants and
covenants to Arch Coal that: (a) the Existing Technology is, and to its actual
knowledge the Developed Technology will be, either the original work of ADA or
that of a third party or parties from which ADA has received rights to make such
uses of the Developed Technology as may be necessary for the purposes to be made
of it by Arch Coal hereunder, and, neither such Existing Technology nor the Use
thereof infringes or misappropriates any IP Rights of any third party, and
neither the Developed Technology nor the Use thereof will infringe or
misappropriate any IP Rights of any third party ; (b) to the extent that any
Existing Technology has been, or any Developed Technology will be, developed or
created by any person, and by law the rights of those persons are not owned by
ADA, ADA has or will have a written agreement with such person with respect
thereto providing that ADA thereby has or will have ownership of, or the right
to use, all such Existing Technology and Developed Technology and the IP Rights
with respect thereto for any purpose for which rights are to be granted to Arch
Coal hereunder; and (c) ADA has not previously granted and shall not grant any
rights with respect to the Licensed Technology that conflict with the rights and
licenses granted to Arch Coal and its Affiliates under this Agreement. ADA may
exclude one or more specific elements of what would otherwise be Developed
Technology from this paragraph by giving written notice to Arch Coal from time
to time, describing in reasonable detail the Developed Technology to be so
excluded; and any such excluded element(s) shall not be or become a part of the
Developed Technology for any purpose under this Agreement, provided, however,
that such exclusion shall not apply if ADA practices such Developed Technology
in the regular conduct of its own business or grants any license to a third
party to practice such Developed Technology

9.2. Other. Each party represents, warrants and covenants to the other party
that (a) it has full power and authority to enter into this Agreement; (b) this
Agreement constitutes such party’s valid and legally binding obligation,
enforceable against such party in accordance with its terms and (c) the
execution, delivery and performance of this Agreement does not and shall not
contravene or constitute a default under, and is not and shall not be
inconsistent with, any judgment, decree or order, or any contract, agreement or
other undertaking, applicable to such party.

10. TERM; TERMINATION

10.1. Term. This Agreement shall commence on the Effective Date and shall
continue in full force and effect until terminated pursuant to Section 10.2 or
10.3.

10.2. Termination for Default. ADA may terminate this Agreement upon written
notice to Arch Coal if Arch Coal materially breaches Sections 3.5 (No
Sublicenses) or 3.8 (Proprietary Rights), or willfully materially breaches
Section 5 (Confidential Information) or 11.3 (Assignment), of this Agreement, or
fails to make a payment by the date on which such payment is due in accordance
with this Agreement and, in either case, fails to correct such breach or failure
within five (5) business days following its receipt of written notice from ADA
specifying such breach or failure, or if such breach (if other than a failure to
pay) is susceptible of correction but Arch Coal cannot correct such breach
within five (5) business days using commercially reasonable efforts, such
termination shall be effective upon the earlier of (a) Arch Coal failing to
diligently pursue such correction or (b) thirty (30) calendar days after receipt
of such written notice from ADA. In the event that ADA materially breaches
Sections 3.1 (Existing Technology License), 3.2 (Ownership and License of
Developed Technology) or 3.3 (Documentation License), or willfully materially
breaches Sections 5 (Confidential Information) or 11.3 (Assignment), of this
Agreement, and fails to correct such breach within five (5) business days
following its receipt of written notice from Arch Coal specifying such breach,
or if such breach is susceptible of correction but ADA cannot correct such
breach within five (5) business days using commercially reasonable efforts, upon
the earlier of (x) ADA failing to diligently pursue such correction or
(y) thirty (30) calendar days following receipt of such notice from Arch Coal,
the licenses

 

12

ADA-ES – Arch Coal Development and License Agreement

Confidential and Proprietary



--------------------------------------------------------------------------------

granted to Arch Coal and its Affiliates under Section 3 shall become fully
paid-up, perpetual and irrevocable, without any further obligation of Arch Coal
to pay Ongoing Royalty hereunder. Either party may terminate this Agreement upon
written notice to the other party if the other party materially breaches any
other material term of this Agreement and, if such breach is capable of being
corrected within such time period, fails to correct such breach within thirty
(30) calendar days following written notice specifying such breach. Each party
shall notify the other party within ten (10) calendar days of its becoming aware
of any breach of the terms of this Agreement by the other party, provided that
the failure to provide such notice within such period shall only affect a
party’s right to exercise its rights under this Section 10 if and to the extent
the indemnifying party is adversely impacted by such failure.

10.3. Other Termination. Either party may terminate this Agreement upon written
notice to the other party if the other party: (a) is declared insolvent or
admits in writing its insolvency or inability to pay its debts or perform its
obligations as they mature; or (b) becomes the subject of any voluntary or
involuntary proceeding in bankruptcy, liquidation, dissolution, receivership,
attachment or composition, or makes a general assignment for the benefit of
creditors, provided that, in the case of an involuntary proceeding, the
proceeding is not dismissed with prejudice within ninety (90) calendar days
after the institution thereof

10.4. Effect. The provisions of Sections 2.5, 4.3, 4.4, 4.5, 5, 6, 7, 8, 10.4
and 11 shall survive and continue after any termination or expiration of this
Agreement. In the event of any termination of this Agreement under Section 10.2
or 10.3, all Statements of Work and all licenses shall automatically terminate
except that Arch Coal may continue to sell any Enhanced Coal in its inventory as
of the date of termination following such termination, until all such inventory
has been sold, and Arch Coal shall provide an accounting to ADA pursuant to
Section 4.3 for all periods preceding termination and another accounting for
each quarterly post-termination period, within thirty (30) calendar days
following the end of such periods, and shall pay all amounts due to ADA at the
time of providing such accounting(s) to ADA, in the same amount as would have
been due to ADA had this Agreement not been so terminated. In addition, upon
termination, each party shall return or destroy the Confidential Information of
the other party as directed by the Disclosing Party, and neither party shall use
any reproduction, counterfeit, copy or colorable imitation of the other party’s
Trademarks or undertake any other conduct which is reasonably likely to cause
confusion, mistake or deception or which is likely to dilute the other party’s
rights in and to its Trademarks.

10.5. No Waiver or Exclusive Remedy. Except as otherwise provided in Sections
3.1 and 3.2, termination of this Agreement by either party shall not act as a
waiver of any breach of this Agreement and shall not act as a release of either
party from any liability for breach of such party’s obligations under this
Agreement. Neither party shall be liable to the other for damages of any kind
solely as a result of terminating this Agreement in accordance with its terms. A
party’s right to terminate this Agreement, and any remedy sought by either party
in connection with this Agreement, shall be without prejudice to any other right
or remedy that such party may have at law or in equity.

10.6. Statements of Work. Either party may terminate a Statement of Work upon
written notice to the other party if the other party fails to make a payment by
the date on which such payment is due in accordance with such Statement of Work
and fails to correct such failure within five (5) business days following
written notice specifying such failure. Either party may terminate a Statement
of Work upon written notice to the other party if the other party materially
breaches any other material term of such Statement of Work and, if such breach
is capable of being corrected within such time period, fails to correct such
breach within thirty (30) calendar days following written notice specifying such
breach. Each party shall notify the other party within ten (10) calendar days of
its becoming aware of any breach of the terms of a Statement of Work by the
other party. Termination of a Statement of Work shall not affect this Agreement,
and breach of a Statement of Work shall not constitute a material breach of this
Agreement.

11. GENERAL

11.1. Governing Law; Disputes. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without reference to its
conflicts of law provisions. Any dispute regarding this Agreement shall be
subject to the exclusive jurisdiction of the United States District Court for
the District of Delaware, and the parties hereby irrevocably agree to submit to
personal jurisdiction and venue of such court. The parties hereby expressly
waive the right to a trial by jury in any action or proceeding brought by or
against either of them relating to this Agreement.

 

13

ADA-ES – Arch Coal Development and License Agreement

Confidential and Proprietary



--------------------------------------------------------------------------------

11.2. Severability. If any provision of this Agreement is declared or found to
be illegal, unenforceable or void, the parties shall negotiate in good faith to
agree upon a substitute provision that is legal and enforceable and is as nearly
as possible consistent with the intentions underlying the original provision. If
the remainder of this Agreement is not materially affected by such declaration
or finding and is capable of substantial performance, then the remainder shall
be enforced to the extent permitted by law.

11.3. Assignment. Neither party may assign, transfer, delegate or otherwise
dispose of this Agreement or any right or obligation hereunder (by operation of
law or otherwise) without the other party’s prior consent, which shall not be
unreasonably withheld or delayed, except that either may assign or transfer this
Agreement and any of its rights or obligations hereunder to any entity that
purchases all or substantially all of the assets or business of such party to
which this Agreement relates and to any successor of such party. Any attempted
assignment or transfer prohibited by the foregoing shall be null and void.
Subject to the foregoing, this Agreement shall inure to the benefit of and bind
the parties’ successors and permitted assigns.

11.4. Modification; Waiver. No amendment or modification to this Agreement shall
be valid or binding upon the parties unless in writing and signed by an
authorized representative of each party. No delay or omission by either party to
exercise any right or power shall impair any such right or power or be construed
to be a waiver thereof. A waiver by any party of any of the covenants,
conditions or agreements to be performed by the other or any breach thereof
shall not be construed to be a waiver of any succeeding breach thereof or of any
other covenant, condition or agreement herein contained. No consent or waiver or
discharge hereof shall be valid unless in writing and signed by an authorized
representative of the party giving the consent or against which such waiver or
discharge is sought to be enforced.

11.5. Relationship. Arch Coal and ADA intend by this Agreement to establish the
relationship of independent contractors and do not intend to undertake the
relationship of principal and agent or to create a joint venture or partnership
between them.

11.6. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given on the same business day if delivered
personally or sent by facsimile with confirmation of receipt, on the next
business day if sent by overnight courier, or on the earlier of actual receipt
as shown on the registered receipt or five business days after mailing if mailed
by registered or certified mail (return receipt requested) to the parties at the
addresses set forth below (or at such other address for a party as is specified
by like notice):

 

If to Arch Coal, to:   

Arch Coal, Inc.

  

One City Place, Suite 300

  

St. Louis, MO 63141

  

Attn: Dave Peugh

  

Telephone: (314) 994-2700

  

Facsimile No.: (314) 994-2734

with a copy to:    General Counsel (at address above) If to ADA, to:   

ADA-ES, Inc.

  

8100 SouthPark Way, Unit B

  

Littleton, CO 80120

  

Attn: Senior Vice President and CFO

  

Telephone: (303) 734-1727

  

Facsimile No: (303) 734-0330

with a copy to:    Julie Herzog, Esq.   

Schuchat, Herzog & Brenman, LLC

  

1900 Wazee Street, Suite 300

  

Denver, CO 80202

  

Telephone: (303) 295-9707

  

Facsimile No: (303) 295-9701

11.7. Headings. The section and paragraph headings and captions used in this
Agreement are for reference purposes only and shall not be used in the
interpretation of this Agreement.

 

14

ADA-ES – Arch Coal Development and License Agreement

Confidential and Proprietary



--------------------------------------------------------------------------------

11.8. Counterparts; Transmission. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one single agreement. Signatures to this Agreement may
be transmitted by facsimile or email, and such transmission shall be deemed a
valid original.

11.9. Force Majeure. If either party is prevented or delayed in the performance
of any of its obligations (other than a payment obligation) by Force Majeure and
gives written notice thereof to the other party within twenty (20) days of the
first day of such events specifying the matters constituting Force Majeure, then
such party will be excused from the performance or punctual performance, as the
case may be, so long as such cause of prevention or delay continues. A party’s
notice of a Force Majeure shall include full particulars thereof (including its
best estimate of the likely extent and duration of the interference with its
activities). The party experiencing a Force Majeure shall use its reasonable
efforts to mitigate the effect created thereby and to resume performance of its
obligations as soon as practicable. If the performance of any obligation (other
than a payment obligation) under this Agreement is delayed owing to a Force
Majeure for more than ninety (90) calendar days in any one hundred and twenty
(120) consecutive calendar day period, the parties hereto shall consult with
respect to an equitable solution, including the possible termination of this
Agreement or a Statement of Work.

11.10. No Third Party Beneficiaries. Except as otherwise expressly provided
herein, nothing in this Agreement is intended to confer any rights or remedies
under or by reason of this Agreement on any persons other than the parties to
this Agreement and their respective successors and permitted assigns.

11.11. Press Releases. The parties shall cooperate with each other on press
releases and similar communications regarding the non-confidential subject
matter of this Agreement. The parties shall jointly prepare a press release
announcing the general terms of this Agreement for issuance within one business
day after the Effective Date.

11.12. Non-Solicitation. Each party covenants and agrees that, during the term
of this Agreement and for one year thereafter, it will not, and it will cause
its officers, employees, agents and representatives not to, directly or
indirectly, solicit for hire or engagement (other than via general or industry
advertising) any employee of the other party or any person who was an employee
of the other party during the six months prior to such solicitation or induce or
attempt to induce any such person to violate the terms of his or her employment
contract with the other party.

11.13. Specific Performance. Each of the parties hereto acknowledges and agrees
that the other party will be irreparably damaged in the event of a breach of the
provisions of Sections 5, 11.3 or 11.12 hereof, and damages at law would be an
inadequate remedy. Therefore upon such a breach or threatened breach by either
party of such provisions, the other party shall be entitled, in addition to all
other rights and remedies available to it, to equitable remedies for such actual
or threatened breach, without being required to show any monetary damages or to
post any bond or other security (to the extent so permitted by applicable law),
including injunctive relief or a decree for specific performance of such
provisions.

11.14. Export. Notwithstanding any rights, license or privileges specified in
this Agreement, Arch Coal shall not export any Technology provided by ADA
hereunder, without first obtaining any required licenses to so export from the
United States Government, and shall comply with all laws, rules and regulations
applicable to the export or reexport of such Technology.

11.15. Entire Agreement. This Agreement is the final, complete and exclusive
agreement between the parties relating to its subject matter and supersedes all
prior or contemporaneous understandings, representations, warranties, promises
and other communications, whether oral or written, relating to such subject
matter.

11.16. Further Assurances. Subject to the terms and conditions hereof, each of
the parties agrees to use commercially reasonable efforts to execute and
deliver, or cause to be executed and delivered, all documents and to take, or
cause to be taken, all actions that may be reasonably necessary or appropriate,
to effectuate the provisions of this Agreement, provided that all such actions
are in accordance with applicable law. From time to time, each party or its
Affiliates (as appropriate) will execute and deliver such further instruments
and take such other action as may reasonably be required to more effectively
carry out the purposes of this Agreement.

 

15

ADA-ES – Arch Coal Development and License Agreement

Confidential and Proprietary



--------------------------------------------------------------------------------

11.17. Interpretation. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein,” “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neutral
genders of such term. Any agreement, instrument or statute defined or referred
to herein shall mean such agreement, instrument or statute as from time to time
amended, modified or supplemented. References to a person or entity are also to
its permitted successors and assigns and, in the case of an individual, to his
heirs and estate, as applicable

11.18. Bankruptcy Code Stipulation. With respect to the licenses granted by ADA
to Arch Coal under this Agreement, the parties agree that, for purposes of 11
U.S.C. § 365(n), this Agreement shall be deemed to be an executory contract
under which ADA is the “licensor” and Arch Coal is the “licensee”. With respect
to all other provisions of this Agreement, the parties agree that, for purposes
of 11 U.S.C. § 365(n), this Agreement shall be deemed to be an agreement
supplementary to such executory contract.

(Remainder of page intentionally left blank, signature page to follow)

 

16

ADA-ES – Arch Coal Development and License Agreement

Confidential and Proprietary



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

ARCH COAL, INC.     ADA-ES, INC. By:  

/s/ David B. Peugh

    By:  

/s/ Mark H. Mckinnies

Name:   David B. Peugh     Name:   Mark H. McKinnies Title:   Vice President –
Business Development     Title:  

Senior Vice President and

Chief Financial Officer

 

17

ADA-ES – Arch Coal Development and License Agreement

Confidential and Proprietary



--------------------------------------------------------------------------------

EXHIBIT A

STATEMENT OF WORK

This Statement of Work (“SOW”) is entered into between ADA-ES, Inc., a Colorado
corporation (“ADA”) and Arch Coal, Inc., a Delaware corporation (“Arch Coal”),
on             , 201  , under the terms of the Development and License Agreement
between ADA and Arch Coal dated June 25, 2010 (“Agreement”). Any capitalized
term not otherwise defined herein shall have the same meaning set forth in the
Agreement.

A. Services to be provided and scheduled start and completion dates:

The project will have three phases.

 

  a. Phase 1 – ADA will execute a plan to evaluate and perform limited testing
of the Existing Technology, determine adequacy of supply of Additives and
prepare a scope, budget and schedule for Phase 2. Phase 1 is described in more
detail below and will be paid for and primarily performed by ADA.

 

  b. Phase 2 – As requested and approved by Arch Coal, to include (a) full scale
demonstrations of the Licensed Technology at one or more Arch Coal-supplied
utilities,(b) steps to secure sources of Additives as determined necessary,
(c) design of commercial installations and (d) preparation of a budget and
schedule for Phase 3. ADA would provide its services for this phase to Arch on a
preferred rate basis.

 

  c. Phase 3 – As requested and approved by Arch Coal, to include
commercialization and permanent installation of systems for Arch Coal to apply
the Licensed Technology in the Territory as determined by Arch Coal. ADA would
provide its services for this phase to Arch Coal on a preferred rate basis.

To the extent that ADA proceeds with any plans to license Existing Technology to
third parties Outside the Field of Use, ADA will pay for all related costs, or
if ADA proceeds with any plans to license Developed Technology to third parties
Outside the Field of Use, each of ADA and Arch Coal shall pay for their
proportional share of such costs based on the relative benefits to ADA and Arch
Coal of such Developed Technology.

At Arch Coal’s written request, ADA shall provide training to personnel of Arch
Coal at standard hourly rates for the ADA employees providing such training.
Arch Coal shall reimburse ADA for reasonable travel expenses incurred by ADA
personnel in providing such training.

B. Coordinators:

The Coordinator for Arch Coal shall be                     , and the Coordinator
for ADA shall be Richard J. Schlager.

C. Use of Name, Logo and Trademarks:

[specify]

D. Comments and Special Instructions:

E. Phase 1 Scope, Budget and Schedule

Phase 1 activities will include the following tasks:

1. Develop Customers for Enhanced Coal. Prepare an assessment of Arch Coal’s
existing and anticipated customers and the emission control regulations they are
believed to be subject to. Determine the most likely near-term and longer-term
candidates for Enhanced Coal. Market Enhanced Coal to near-term prospects with a
goal of selling Enhanced Coal in the *.

2. Assess Additives Performance. As utilities become concerned about complying
with new regulations, ADA continually is requested to conduct testing for these
utilities on a contract basis. As such test projects develop, ADA will look for
opportunities to include testing of the Existing Technology.

 

Development and License Agreement

ADA-ES, Inc. and Arch Coal, Inc.



--------------------------------------------------------------------------------

In addition, ADA has several on-going test projects that will be assessed for
including testing of the Existing Technology. Data that is generated from these
projects that are relevant to this Agreement will be made available to Arch
Coal.

Arch Coal may also be aware of customers that are desirous of evaluating
emission control technologies. In such situations, ADA and Arch Coal will work
together to promote testing at these plants.

3. Theoretical Modeling of the * Effect. ADA will perform theoretical modeling
of the * Effect (see Schedule 1 for a description of the * Effect). This task
will include computational fluid dynamic models of boiler configurations as
needed and chemical reaction/kinetics models of the chemical processes that are
theorized to be working between *. This task will aid in identifying the * under
which the technology is theorized to be most effective.

4. Evaluate Arch Coals for Key Additive Components. This task involves an
evaluation of various Powder River Basin coals within Arch Coal’s organization
for constituents that may play a role in emission reduction mechanisms. It may
also be of interest to evaluate exploration coals that Arch Coal has an interest
in developing. A database will be established that will document the
characteristics of the coals. Coal samples will be archived and retained in the
event additional analysis is deemed worthwhile in the future.

5. Prepare a Scope of Work, Schedule and Budget for Phase 2. Phase 2 is
envisioned to include full scale demonstrations of the Licensed Technology at
one or more Arch Coal-supplied utilities, terminals and mines, design of
commercial installations and preparation of a budget and schedule for Phase 3.
ADA and Arch Coal will coordinate closely in this task to assure that Arch Coal
interests and needs are addressed during the Phase 2 demonstration work.

6. Coordination and Review Meetings. ADA and Arch Coal will hold regular
quarterly meetings during Phase 1 to coordinate the work flow and review
progress of the Phase 1 work.

The Phase 1 work is expected to take *.

*

 

Development and License Agreement

ADA-ES, Inc. and Arch Coal, Inc.



--------------------------------------------------------------------------------

AGREED TO:     AGREED TO: ARCH COAL, INC.     ADA-ES, INC. By:  

/s/ David B. Peugh

    By:  

/s/ Mark H. McKinnies

Name:   David B. Peugh     Name:   Mark H. McKinnies Title:   Vice President –
Business Development     Title:  

Senior Vice President and

Chief Financial Officer

 

Development and License Agreement

ADA-ES, Inc. and Arch Coal, Inc.



--------------------------------------------------------------------------------

EXHIBIT B-1

ADA-ES, INC. AFFILIATES

 

ADA Environmental Solutions, LLC

   100 % 

Clean Coal Solutions LLC (50%) and its majority owned subsidiaries:

  

AEC-NM, LLC

  

AEC-TH, LLC

  

 

Development and License Agreement

ADA-ES, Inc. and Arch Coal, Inc.



--------------------------------------------------------------------------------

EXHIBIT B-2

ARCH COAL, INC. AFFILIATES

 

Arch Reclamation Services, Inc.

   100 % 

Arch Western Acquisition Corporation

   100 % 

Arch Western Resources, LLC

   99 % 

Arch of Wyoming, LLC

   100 % 

Arch Western Finance LLC

   100 % 

Arch Western Bituminous Group LLC

   100 % 

Canyon Fuel Company, LLC

   65 %* 

Mountain Coal Company, LLC

   100 % 

Thunder Basin Coal Company, L.L.C.

   100 % 

Triton Coal Company, L.L.C.

   100 % 

Ark Land Company

   100 % 

Western Energy Resources, Inc.

   100 % 

Ark Land KH, Inc.

   100 % 

Ark Land LT, Inc.

   100 % 

Ark Land WR, Inc.

   100 % 

Allegheny Land Company

   100 % 

Apogee Holdco, Inc.

   100 % 

Arch Coal Sales Company, Inc.

   100 % 

Arch Energy Resources, LLC

   100 % 

Arch Coal Terminal, Inc.

   100 % 

Arch Development, LLC

   100 % 

Arch Receivable Company, LLC

   100 % 

Ashland Terminal, Inc.

   100 % 

Canyon Fuel Company, LLC

   35 %* 

Catenary Coal Holdings, Inc.

   100 % 

Cumberland River Coal Company

   100 % 

Lone Mountain Processing, Inc.

   100 % 

Catenary Holdco, Inc.

   100 % 

Coal-Mac, Inc.

   100 % 

Energy Development Co.

   100 % 

Hobet Holdco, Inc.

   100 % 

Jacobs Ranch Holdings I LLC

   100 % 

Jacobs Ranch Holdings II LLC

   100 % 

Jacobs Ranch Coal LLC

   100 % 

 

Development and License Agreement

ADA-ES, Inc. and Arch Coal, Inc.



--------------------------------------------------------------------------------

Mingo Logan Coal Company

   100 % 

Mountain Gem Land, Inc.

   100 % 

Mountain Mining, Inc.

   100 % 

Mountaineer Land Company

   100 % 

Otter Creek Coal, LLC

   100 % 

P.C. Holding, Inc.

   100 % 

Prairie Holdings, Inc.

   100 % 

Prairie Coal Company, LLC

   100 % 

Saddleback Hills Coal Company

   100 % 

 

* NOTE: Canyon Fuel is listed in two places

 

Development and License Agreement

ADA-ES, Inc. and Arch Coal, Inc.



--------------------------------------------------------------------------------

EXHIBIT C

SUPPLY AGREEMENT

 

Development and License Agreement

ADA-ES, Inc. and Arch Coal, Inc.



--------------------------------------------------------------------------------

SCHEDULE 1

Existing Technology means the Technology that extends the “* Effect” to PRB
coals, which results in significant reductions of mercury emissions when PRB
coals are burned.

The * Effect was observed in 2004 during a test where coal from Arch’s * mine
(*). Measurements showed a reduction in mercury emissions when the blended coal
was burned (Figure 1). Additional testing confirmed the effect at other power
plants and also showed that the effect could not be reproduced by other * coals.
Upon investigation it was discovered that the * coal contained * when compared
to other coals (Figure 2).

The * Effect forms the basis for the Existing Technology where iodine is added
to coals to promote reductions in mercury emissions. As part of development of
another technology, ADA has obtained additional data on the * Effect. The
limited testing of the Existing Technology has been tested at three other power
plants with repeatable and excellent results (Figure 3).

*

Figure 1. * Effect

*

Figure 2. Comparison of Coal Characteristics

*

Figure 3. *

 

Development and License Agreement

ADA-ES, Inc. and Arch Coal, Inc.



--------------------------------------------------------------------------------

SCHEDULE 2

TOXIC METALS INCLUDED IN HAPs

List of HAPs Metals as reported by the EPA

*

 

Development and License Agreement

ADA-ES, Inc. and Arch Coal, Inc.